Citation Nr: 1447652	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-05 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Regional Office and Educational Center in Buffalo, New York


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code for reimbursement of the costs of dental licensure examinations taken between May 2008 and February 2010.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1985 and from October 1986 to May 1987.  The appellant is the Veteran's daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In April 2014, this matter was remanded for additional development and the issue on appeal was re-characterized to reflect the appellant's contentions.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The appellant received 45 months of charged Dependent's Education Assistance (DEA) for courses taken from January 18, 2005 through May 23, 2010; entitlement to those benefits expired on April 13, 2010.

2.  On March 25, 2010, the appellant submitted a claim for reimbursement of the costs of dental licensure examinations taken in May 2008; May, August, and October 2009; and January and February 2010.









CONCLUSION OF LAW

The criteria for reimbursement of the costs of dental licensure examinations taken in May 2009, August 2009, October 2009, January 2010, and February 2010, but not in March 2008, have been met.  38 C.F.R. §§ 21.3044 (c), 21.4131(d)(2)(iii) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case present a unique situation:  The appellant is seeking reimbursement for expenses incurred related to dental licensure examinations taken between May 2008 and February 2010.

The appellant file the claim in March 25, 2010, after the examinations.

For purposes of educational assistance benefits under Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) the Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510, 3512 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041 (2014). 
Each eligible person is entitled to educational assistance not in excess of 45 months, or the equivalent thereof in part-time training.  The period of entitlement when added to education or training received under any or all of the laws cited in section 21.4020 will not exceed 48 months of full-time educational assistance.  38 C.F.R. § 21.3044(a).

The 45-months limitation may be exceeded only in the following cases: (1) Where no charge against the entitlement is made based on a course or courses pursued by a spouse or surviving spouse under the special assistance for the educationally disadvantaged program (see § 21.3344(d)); or (2) Where special restorative training authorized under § 21.3300 exceeds 45 months.  38 C.F.R. § 21.3044(c).
An award of educational assistance for the cost of a licensing or certification test will be made only when the eligible person takes such test: (i) While the test is approved under 38 U.S.C. chapter 36; (ii) While he or she is eligible for educational assistance under subpart C; and (iii) No more than one year before the date VA receives a claim for reimbursement of the cost of the test.  38 C.F.R. § 21.4131(d)(2) (2014).  

In this case, the record shows that the appellant took dental licensure examinations in May 2008, May 2009, August 2009, October 2009, January 2010 and February 2010.  The appellant's application for reimbursement of the examination fees was received by VA on March 25, 2010. 

By a May 2010 decision, the RO found that the appellant could not be reimbursed for the cost of dental licensure examinations under the DEA program because she had exhausted her entitlement.

In the September 2011 Statement of the Case (SOC), the RO explained that their records showed that the appellant's 45-months of entitlement under Chapter 35 was exhausted on April 14, 2010.  

The RO explained that, "Under current regulation, the client must have remaining entitlement on the date a claim for reimbursement of License and Certification tests is made in order for the VA to issue reimbursement payment."  

In this regard, it is unclear to the Board which regulation the RO is referring to.  

The RO further stated that the licensing examination reimbursement requests do not show that the appellant was taking remedial or deficiency course(s), nor was she awarded benefits under special restorative training pursuant to 38 C.F.R. § 21.3044(c) which would warrant the extension of the 45-months limitation period.

The RO also stated that, "Although the client did not technically exhaust entitlement until April 14, 2010, after the date of her License and Certification tests were made, at this point the VA is unable to retroactively reimburse those tests because she no longer has entitlement available.  The client must have existing entitlement to benefits which can be charged for the payment of License and Certification reimbursement."

Pursuant to the Board's April 2014 Remand, that same month an accounting was provided to the appellant that reflected her use of DEA benefits including the dates of each period of school enrollment and the amount of entitlement used during each period of enrollment.   The accounting shows that benefits were paid from January 18, 2005 to April 13, 2010.

In the June 2014 Supplemental Statement of the Case (SSOC), the RO explained that, "There are no statutory provisions to allow VA to pay the client benefits in excess of her 45 months entitlement.  Since the client has used all of her entitlement under Chapter 35 as of April 14, 2010 and no longer has entitlement available, her claim for Chapter 35 benefits remains denied."

The Board finds that the appellant has not requested an "extension" of the 45-month period, but rather has requested that she be reimbursed retroactively for the costs of the dental licensure examinations taken from May 2008 to February 2010. 

As previously stated, an award of educational assistance for the cost of a licensing or certification test will be made only when the eligible person takes such test no more than one year before the date VA receives a claim for reimbursement of the cost of the test.  38 C.F.R. § 21.4131(d)(2) (iii) (2014).  

Therefore, as the record reflects that the appellant filed her claim on March 25, 2010, which is not in dispute, she is entitled to reimbursement of licensing costs incurred for examinations taken from March 25, 2009, to March 25, 2010.  This period of time includes examinations taken in May 2009, August 2009, October 2009, January 2010 and February 2010.

However, with regard to the matter of entitlement to reimbursement of the cost of the dental licensure examination in March 2008, since this examination was taken more than one year prior to the date of the appellant's March 2010 claim for reimbursement, she is not entitled to reimbursement for costs incurred in March 2008.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with 'the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim.'  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable. Id. (VCAA not applicable to a claim for non-service connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this claim.  Nonetheless, we do note that the September 2011 SOC and June 2014 SSOC included the laws and regulations pertaining to eligibility for an award of educational assistance for the cost of a licensing or certification test.  The appellant has not identified any additional pertinent evidence which should have been obtained.

ORDER

Entitlement to DEA benefits under Chapter 35, Title 38, United States Code for reimbursement of the costs of dental licensure examinations taken in May 2009, August 2009, October 2009, January 2010 and February 2010, is granted.
 
Entitlement to DEA benefits under Chapter 35, Title 38, United States Code for reimbursement of the cost of the dental licensure examination taken in March 2008, is denied.


____________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


